UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:February 27, 2015 ICON ECI Fund Sixteen (Exact Name of Registrant as Specified in Charter) Delaware 333-185144 80-0860084 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On or aboutFebruary 27, 2015, theManaging Owner of the Registrant will notify the registered representatives of the shareholders of the Registrant that the Registrant will distribute its Portfolio Overview (the “Portfolio Overview”) to theshareholders of the Registrant and will furnish the registered representatives with a copy of the Portfolio Overview, which is attached as Exhibit 99.1. The information in this Report is provided under Item 7.01 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. Item 9.01Financial Statements and Exhibits (d) The following exhibit is furnished herewith: 99.12014 Third Quarter Portfolio Overview SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON ECI FUND SIXTEEN By:ICON MT 16, LLC,its Managing Owner Dated:February 27, 2015 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
